FILED
                           NOT FOR PUBLICATION
                                                                               JUL 11 2022
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   20-10421

              Plaintiff-Appellee,                D.C. Nos.
                                                 4:18-cr-01309-RM-LAB-2
 v.                                              4:18-cr-01309-RM-LAB

RICHARD A. MADRIL,
                                                 MEMORANDUM*
              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   21-10208

              Plaintiff-Appellee,                D.C. No.
                                                 4:18-cr-01309-RM-LAB-2
 v.

RICHARD A. MADRIL,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                       Argued and Submitted May 10, 2022
                              Pasadena, California

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: McKEOWN and IKUTA, Circuit Judges, and DANIELS,** District Judge.

         Richard Madril appeals his conviction for conspiracy under 18 U.S.C. § 371

following a trial, and the district court’s restitution order. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

                                               I

         Madril and his wife, Marivel Cantu-Madril, former attorneys who practiced

immigration and criminal law together in Arizona, were alleged to have carried out

a conspiracy from 2012 to 2018 through, among other things, falsely advising their

clients that they were eligible for privileges and benefits from the federal

government.1 Although the couple was tried together, this appeal concerns only

Madril’s conviction and restitution order. 2

         During the trial, the government presented the testimony of several of

Madril’s and Cantu-Madril’s former clients. One client, Juan Ordonez-Leon,

testified that Madril and Cantu-Madril led him to believe that his immigration


         **
            The Honorable George B. Daniels, United States District Judge for the
Southern District of New York, sitting by designation.
         1
       At some point during the conspiracy period, Cantu-Madril was suspended
from the practice of law for filing frivolous appeals.
         2
             Madril does not appeal the district court’s denial of his motion for a new
trial.
                                               2
proceedings had been canceled and told him not to appear for a scheduled hearing.

Madril nevertheless appeared at the hearing on Ordonez-Leon’s behalf, and falsely

told the immigration judge that his client wished to withdraw his application for

asylum. Ordonez-Leon subsequently determined that the documents provided by

Madril and Cantu-Madril, supposedly showing his proceedings had been canceled,

were fraudulent. Another client, Francisco Pinon-Navarro, testified that Madril

assisted Cantu-Madril in deceiving him about the status of his immigration

proceedings. According to Pinon-Navarro, Madril impersonated an immigration

official over the phone and told him than an immigration interview had been

cancelled.

      In addition to this testimony, the government presented false documents

(including documents with forged signatures of federal court personnel or

counterfeit seals of federal agencies) that had been seized from Madril’s and

Cantu-Madril’s office. The false documents were found in both defendants’ work

spaces.

      At trial, Madril introduced evidence and witnesses intended to impeach the

credibility of the government’s witnesses. His witnesses included a court

employee who contradicted Ordonez-Leon’s testimony that there had been a heated

argument between Madril and Ordonez-Leon outside of the immigration


                                         3
courtroom. They also included an employee of Madril’s law firm, who testified

that he (rather than Madril) had impersonated an immigration official on the phone

to Pinon-Navarro.

      Madril also took the stand to assert his innocence. Madril argued that he had

acted as a reasonable attorney would under the circumstances, and was unaware of

any fraud being perpetrated on his clients by others. 3 In response to this theory, the

prosecutor cross-examined Madril about his ethical obligations as an attorney.

Madril conceded that in 2018 he was the only licensed attorney for Ordonez-Leon

because Cantu-Madril had been suspended from practicing law, and so he was

solely responsible for Ordonez-Leon’s representation. He also conceded that he

had a duty as an attorney to communicate effectively with his clients, to act in his

clients’ best interest, and to obtain his clients’ informed consent for important case

decisions. Madril did not object to this line of questioning.

       Prior to closing argument, the district court instructed the jury that “you

may have to decide which testimony to believe and which testimony not to believe

. . . . What is important is how believable the witnesses were and how much

weight you think their testimony deserves.” The court further instructed the jury


      3
        Madril’s counsel first expressed this theory in his opening statement, where
he stated: “You’re not going to hear any testimony that Mr. Madril did anything
other than do things that attorneys do on a normal or regular basis for colleagues.”
                                           4
that “questions, statements, objections, and arguments by the lawyers are not

evidence. The lawyers are not witnesses.”

      During the government’s closing argument, the prosecutor addressed the

conflicting testimony between Madril and his clients. The following exchange

took place (emphasis added):

Prosecutor:      And as you just heard a few minutes ago, the Judge
                 instructed you about how to judge the believability or the
                 truthfulness of a witness. I submit to you that the victims in this
                 case were extremely truthful and their testimony was very
                 compelling.
Defense Counsel: Objection, your Honor.
Court:           Sustained.
Defense Counsel: Thank you.
Prosecutor:      Let’s discuss the victims’ testimony. You got to see them with
                 your own eyes, hear them with your own eyes, and judge them
                 for yourselves, and I submit to you that they were forthright,
                 they were straightforward—
Defense Counsel: Objection, Your Honor.
Court:           Counsel, I’ll see you at sidebar. (At sidebar.)
Court:           I sustained the objection as to vouching for their truthfulness to
                 the jury.

No party requested that a curative instruction be given following this exchange,

and the court did not sua sponte give such an instruction.

      In closing, the prosecutor argued that: “it was [Madril’s] responsibility to act

in the best interest of his client, be truthful to his client, and he said if Ordonez-

Leon got any documents that day, it was his responsibility because he was the



                                            5
lawyer; so that’s more evidence of Richard Madril’s involvement in the

conspiracy.” Madril did not object to these statements.

      The jury returned a verdict convicting Madril and Cantu-Madril of

conspiracy in violation of § 371, and convicted Cantu-Madril of two counts of

forgery of judicial signatures and three counts of possession of counterfeit seals.

The jury acquitted Cantu-Madril of mail fraud.

                                          II

      On appeal, Madril argues that the prosecutor committed misconduct by

vouching for government witnesses during closing argument, and by pursuing a

line of questions regarding Madril’s failure to obey state ethical rules for lawyers.

We consider his arguments in turn.

                                          A

      Madril first argues that the prosecutor engaged in prosecutorial misconduct

during closing argument when he stated “I submit to you that the victims in this

case were extremely truthful and their testimony was very compelling,” and “ I

submit to you that [the victims] were forthright, they were straightforward.”

Madril contends that these statements were improper vouching, and that such

prosecutorial misconduct necessitates a reversal. We review alleged vouching for

harmless error when the defendant objected at trial. See United States v. Stinson,


                                          6
647 F.3d 1196, 1211 (9th Cir. 2011); see also United States v. Roberts, 618 F.2d

530, 534 (9th Cir. 1980).

      “Analysis of a claim of prosecutorial misconduct focuses on its asserted

impropriety and substantial prejudicial effect.” United States v. Weatherspoon,

410 F.3d 1142, 1145 (9th Cir. 2005). In analyzing a claim that the prosecutor

engaged in misconduct due to vouching, we first determine “whether the

prosecutor made improper statements during the course of the trial,” and then “turn

to the effect of any such misconduct.” Id. at 1146.

      “Vouching consists of placing the prestige of the government behind a

witness through personal assurances of the witness’s veracity, or suggesting that

information not presented to the jury supports the witness’s testimony.” United

States v. Necoechea, 986 F.2d 1273, 1276 (9th Cir. 1993). A prosecutor’s

statements are improper when (1) a prosecutor makes a reference to extra-record

facts in assessing the witness’s credibility, (2) implies that the government is

monitoring the truthfulness of the witness, or (3) makes a personal guarantee of a

witness’s credibility. Id.; see also United States v. Ruiz, 710 F.3d 1077, 1085 (9th

Cir. 2013). For the third category of error, “we have been especially sensitive to

the form of prosecutorial statements—so that use of the prefatory phrase ‘I submit’

has been preferred to the use of ‘I think,’ in part because the latter is more likely to


                                           7
lead the jury to give undue credit to the statement that follows.” Weatherspoon,

410 F.3d at 1147 n.3; see also United States v. Kojayan, 8 F.3d 1315, 1321 (9th

Cir. 1993). Thus, the phrase “I submit” is “an important flag in alerting the jurors

that [] counsel was not stating a fact, but asking them to use their common sense in

drawing an inference.” Kojayan, 8 F.3d at 1321. Although the use of the phrase “I

submit” does not give the government license to then vouch for a witness, we have

never held that a statement prefaced with the phrase “I submit” constitutes

vouching.4

                                          1

      Applying those principles here, the prosecutor’s two challenged statements

did not constitute reversible error. Neither statement made a reference to

extra-record facts or implied that the government was monitoring the truthfulness

of the witnesses. Necoechea, 986 F.2d at 1278. Nor did the “I submit” statements

function as an impermissible personal guarantee of credibility. Id. In context, the

challenged statements immediately followed the prosecutor’s reference to the


      4
        Neither United States v. Flores, 802 F.3d 1028 (9th Cir. 2015) nor United
States v. Sarno, 73 F.3d 1470 (9th Cir. 1995), cited by Madril, is to the contrary.
In Flores, the government conceded that the prosecutor’s “I submit” statements
were improper. 802 F.3d at 1040. In Sarno, the prosecutor used the phrase “I
suggest,” rather than “I submit.” I73 F.3d at 1497. In neither case did we hold that
the prosecutor’s statement was improper.


                                          8
court’s jury instruction on witness credibility, which listed factors the jury may

consider in assessing a witnesses’ credibility. Accordingly, the challenged

statements properly argued to the jury that the witnesses’ testimony satisfied the

factors the jury was told to consider in assessing credibility.

      Such argumentation is particularly appropriate where, as here, the witnesses’

credibility was “forcefully challenged” at trial, see id. at 1280. Put another way,

Madril’s efforts to impeach the credibility of the government’s witnesses at trial

invited the government’s rebuttal argument in closing that the government’s

witnesses were credible. United States v. Young, 470 U.S. 1, 12 (1985). Because

the “prosecutor’s remarks were therefore ‘invited,’ and did no more than respond

substantially in order to ‘right the scale,’” id. at 12–13, they were not improper or

unfair. See United States v. Doss, 630 F.3d 1181, 1194 (9th Cir. 2011), as

amended on reh’g in part (Mar. 15, 2011) (“[A] prosecutor may respond

substantially to a defense counsel’s attack in order to right the scale.”).

                                           2

      Even though the district court sustained the defense objections to the

prosecutor’s challenged statements, those statements did not have any “substantial

prejudicial effect,” Weatherspoon, 410 F.3d at 1145, and therefore any possible

error was harmless.


                                           9
      In determining whether the prosecutor’s statements were prejudicial, we ask

whether “it is more probable than not that the prosecutor’s conduct materially

affected the fairness of the trial.” United States v. Wright, 625 F.3d 583, 613

(9th Cir. 2010) (quoting United States v. Hermanek, 289 F.3d 1076, 1102 (9th Cir.

2002)). Here, Madril has failed to establish any such unfair impact. The district

court sustained Madril’s objection to the prosecutor’s “I submit” statements, and

properly instructed the jury that “questions, statements, objections, and arguments

by the lawyers are not evidence.” See also Weeks v. Angelone, 528 U.S. 225, 234

(2000) (“A jury is presumed to follow its instructions.”). Moreover, there was

substantial documentary and testimonial evidence demonstrating Madril’s

agreement with Cantu-Madril to defraud their mutual clients. The government

introduced forged documents and seals found in both of their work spaces, and also

introduced the testimony of Pinon-Navarro and Ordonez-Leon that Madril and

Cantu-Madril worked together throughout their representations. Given the

substantial evidence against Madril, we “cannot conclude that the prosecutor’s

improper vouching affected the fairness of [the] trial.” Ruiz, 710 F.3d at 1086.

      Moreover, the fact that Cantu-Madril was acquitted of one count “reinforces

[the] conclusion that the prosecutor’s remarks did not undermine the jury’s ability

to view the evidence independently and fairly.” Young, 470 U.S. at 18 n.15; see


                                         10
also United States v. de Cruz, 82 F.3d 856, 863–64 (9th Cir. 1996) (holding that

the prosecutor’s allegedly improper comments were harmless because, among

other reasons, “the fact that the jury acquitted defendant of one of the charges

against her indicates that the jury was able to weigh the evidence without

prejudice.”). Accordingly, we conclude that the prosecutor’s two “I submit”

statements did not have a substantially prejudicial effect on the jury. Therefore,

this claim fails.

                                          B

       We next turn to Madril’s argument that the prosecutor committed

misconduct in his cross-examination of Madril and in closing arguments by

improperly conflating Madril’s ethical responsibilities as an attorney with the

government’s burden of proof on the conspiracy charge. According to Madril, the

prosecutor’s questions regarding Madril’s obligation to follow attorney ethical

requirements improperly indicated to the jury that Madril could be convicted if he

negligently failed to comply with state professional standards. Because Madril

failed to object to this line of questioning or argument, we review for plain error.

United States v. Johnson, 979 F.3d 632, 636 (9th Cir. 2020), cert. denied, 141 S.

Ct. 2823 (2021).




                                          11
      The district court did not plainly err by failing to prevent (or take curative

steps in response to) the prosecution’s references to Madril’s ethical obligations as

an attorney. Evidence regarding the ethical or professional responsibilities of a

defendant is admissible when it is probative and relevant. See United States v.

Kellington, 217 F.3d 1084, 1098 (9th Cir. 2000); see also Fed. R. Evid. 403. Here

Madril argued that he lacked the requisite mens rea to commit fraud, because he

deferred to Cantu-Madril and only did “things that attorneys do on a normal or

regular basis for colleagues.” The evidence that Madril had sole responsibility for

representing his client, given that Cantu-Madril was no longer a lawyer, was

relevant because it undermined Madril’s claim that he did not know that Cantu-

Madril was deceiving his clients. Moreover, because the district court properly

instructed the jury on the government’s burden of proof, it did not commit plain

error by failing to sua sponte instruct the jury that the government could not carry

its burden merely by proving a violation of attorney ethical rules. See Weeks, 528

U.S. at 234.

      AFFIRMED.




                                          12